Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

This action is in response to an amendment filed 11/15/21.
Claims 1-17, 19-20 and 23-25 are pending.

Response to Arguments
Double Patenting
Applicant's arguments filed 11/15/21 have been fully considered but they are not persuasive. Specifically, the newly recited “service logic” appears to be relatively broad and seems to be reasonably understood to include, e.g. “functionality to be used to realize the particular function” as recited in claim 1 of US 10,481,925. Accordingly, the rejection is maintained. 

Objections to the Drawings
The applicant’s amendments overcome some but not all of the objections to the drawing as indicated below.

Objections to the Claims
The applicant’s amendments are sufficient to overcome the previous objections which are consequently withdrawn.

Rejections Under 35 U.S.C. §101
The applicant’s amendments are sufficient to overcome the previous rejections which are consequently withdrawn.

Rejections Under 35 U.S.C. §103
Applicant's arguments filed 11/15/21 have been fully considered but they are not persuasive.

First, Applicant notes that the Office Action concedes that "Shuman does not explicitly disclose ... processing the user input to generate the data." Office Action at p. 11. Indeed, Shuman is silent regarding generating any data that embodies executable logic to launch a system of device to implement jobs. Instead, Shuman implies that the logic used to perform a "desired function" preexists the system and is not (and has no need of being) generated anew based on abstractions identified in a user input. See, e.g., Shuman at ¶¶0070-72. Further, Bone also fails to disclose the generation of service logic. Instead, Bone discusses that a "device manager 60 receive instructions or commands to take an action on the one or more stored attributes." See Bone at ,¶0639. Bone is silent regarding the generation of such "instructions and commands," to say nothing of generating service logic from abstractions included in a user input. (par. bridging pp. 16-17)

The examiner respectfully disagrees. Shuman explicitly discloses generating logic to launch systems of devices to implement jobs (see e.g. formation of a device group to provide a function shown in figs. 5-6 and described, e.g., in ¶¶ [0072]-[0073] “identify a desired function to implement … Using the attributes … determine a subset of the plurality of local IoT devices that can implement the desired function … direct the determined subset of local IoT devices to form an independent device group … direct the independent device group ... to implement the desired function”). What Shuman does not explicitly disclose is that a user inputs the job abstraction (i.e. the “desired function to implement” vs. the function as concretely implemented on the selected device group). Bone teaches users inputting similar job abstractions (see e.g. par. [0635] application developers to map data queries onto relevant data structures”). Accordingly, in combination Shuman and Bone teach the claimed limitations. 

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because:
reference character “262” has been used to designate both communication modules and a processor; and
reference character “264” has been used to designate both communication modules and a memory.
reference character “600” has been used to designate “block diagrams” in figs. 6 and 7. 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description:

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description:
Fig. 4B, “blind control” 410i;
Fig. 5A/B, “block diagrams” 500a-b, “abstractions” 510d-g;
Fig. 8, step 820; and
.
Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 and 17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 17 of U.S. Patent No. 10,938,909. Although the claims at issue are not identical, they are not patentably distinct from each other.

Instant application Claim 1
US 10,938,909 Claim 2
1. At least one machine accessible storage medium having instructions stored thereon, wherein the instructions, when executed on a machine, causes the machine to:
1. At least one non-transitory machine accessible storage medium having code stored thereon, the code when executed on a machine, causes the machine to: 
receive at least one user input comprising an identification of a set of job abstractions, wherein each job abstraction in the set of job abstractions comprises a respective one of a plurality of defined job abstractions and each of the plurality of defined job abstractions are mapped to two or more asset capability abstractions in a plurality of defined asset capability abstractions; and 
identify a set of device abstractions referenced by a particular software application, … to perform a particular function associated with the particular software application, each device abstraction corresponds to a respective functionality to be used to realize the particular function, …

(user input defining a software application was well known in the art and would have been an obvious means of obtaining the application)
process the user input to generate data, based on the set of job abstractions, wherein the data comprises service logic executable by a processor device to: 

… functionality to be used to realize the particular function …
(the application must be “processed” and “data” must be generated in order to provide the claimed functionality)
determine a set of asset capability abstractions in the plurality of asset capability abstractions corresponding to the set of job abstractions; 
each device abstraction corresponds to a respective functionality to be used to realize the particular function
determine that a set of devices in an environment possess capabilities corresponding to the set of asset capability abstractions; and 
select a subset of the plurality of devices … wherein the subset of devices are selected to provide at least one device as a respective instance of each one of the set of device abstractions; 
launch a system comprising the set of devices to implement jobs corresponding to the set of job abstractions.
initiate performance of the particular function by the particular machine-to-machine network.


Claim 17 is similarly rejected over claim 17 of US 10,938,909.

Claims 1-2 and 17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 2 of U.S. Patent No. 10,481,925. Although the claims at issue are not identical, they are not patentably distinct from each other.

Instant application
US 10,481,925
1. At least one machine accessible storage medium having instructions stored thereon, wherein the instructions, when executed on a machine, causes the machine to:
1. At least one machine accessible storage medium having instructions stored thereon, the instructions when executed on a machine, cause the machine to:
receive at least one user input comprising an identification of a set of job abstractions, wherein each job abstraction in the set of job abstractions comprises a respective one of a plurality of defined job abstractions and each of the plurality of defined job abstractions are mapped to two or more asset capability abstractions in a plurality of defined asset capability abstractions; and 
1. … define, based on one or more user inputs received through a graphical user interface of a programming tool, a set of capability abstractions for a particular application, wherein the particular application is to utilize a machine-to-machine network, and the set of capability abstractions comprises: at least one sensor capability abstraction, at least one actuator capability abstraction, at least one computation logic capability abstraction, at least one input user interface (UI) capability abstraction, and at least one output UI capability abstraction for the particular application; …
process the user input to generate data, based on the set of job abstractions, wherein the data comprises service logic executable by a processor device to: 

1. … the code is generated based on the set of capability abstractions and the relationships.
determine a set of asset capability abstractions in the plurality of asset capability abstractions corresponding to the set of job abstractions; 
1. … a set of capability abstractions …
determine that a set of devices in an environment possess capabilities corresponding to the set of asset capability abstractions; and 
2. … selecting one or more devices in the environment for inclusion in the deployed instance of the particular application to implement a user interface for the particular application, and the user interface is 

2. … the deployed instance of the particular application …
2. The storage medium of Claim 1, wherein the at least one user input comprises a declaration received through a user interface, and the declaration comprises an identification of at least a particular one of the set of job abstractions and one or more parameters for the particular job.
1. … at least one input user interface (UI) capability abstraction, and at least one output UI capability abstraction for the particular application; …


Claim 17 is similarly rejected over claim 2 of US 10,481,925. More specifically it would at least have been obvious to perform a method as described by the media of claim 2.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7-10, 12-16, 19-20 and 23-25 are rejected under 35 U.S.C. 103 as being unpatentable over US 2014/0241354 to Shuman et al. (Shuman) in view of US 2016/0234686 to Bone et al. (Bone).

Claims 1 and 17: Shuman discloses at least one non-transitory machine accessible storage medium having instructions stored thereon, wherein the instructions, when executed on a machine, causes the machine to:
receive at least one input comprising an identification of a set of job abstractions, wherein each job abstraction in the set of job abstractions comprises a respective one of a plurality of defined job abstractions and each of the plurality of defined job abstractions are mapped to two or more asset capability abstractions in a plurality of defined asset capability abstractions (e.g. par. [0072] “identify a desired function”, par. [0078] “the device organizer may detect that the projector 810 is turned on … in response … identify a lighting control function that accommodates viewing of the projection screen”, note that the “job abstractions”, e.g. program, for this functionality must have been “received” at some point); and 
process the input to generate data, based on the set of job abstractions, wherein the data comprises service logic executable by a processor device (par. [0070] “a desired or target function”) to: 
determine a set of asset capability abstractions in the plurality of asset capability abstractions corresponding to the set of job abstractions (par. [0070] “a desired or target function … determine attributes associated with each of the plurality of local IoT devices”); 

launch a system comprising the set of devices to implement jobs corresponding to the set of job abstractions (par. [0073] “form an independent device group … implement the desired function”).

Shuman does not explicitly disclose:
receiving at least one user input comprising an identification of a set of job abstractions; and
processing the user input to generate the data.

Bone teaches receiving user input comprising an identification of a set of job abstractions (par. [0605] “uses a Declarative approach”, par. [0636] “application developers to map data queries onto relevant data structures”); and
processing the user input to generate data for determining a set of devices that possess capabilities (par. [0636] “map data queries”, par. [0639] “device manager 60 receives instructions or commands”).

It would have been obvious at the time of filing to receive user input comprising an identification of a set of job abstractions (Shuman par. [0072] “identify a desired function”, 

Claim 2: Shuman and Bone teach the storage medium of Claim 1, wherein the at least one user input comprises a declaration received through a user interface (Shuman par. [0034] “a user interface that can … receive input information to control or otherwise manage the attributes, activities, or other states”, it would at least have been obvious to receive the declarations through this interface), and the declaration comprises an identification of at least a particular one of the set of job abstractions (Shuman par. [0070] “a desired or target function”) and one or more parameters for the particular job (e.g. Shuman par. [0079] “light sources 820-830 may be limited to an output of 80 lumens”).

Claim 3: Shuman and Bone teach the storage medium of Claim 2, wherein the user input comprises a plurality of declarations and each one of the plurality of declarations corresponds to a respective job (It would at least have been obvious to receive more than one abstraction, see e.g. Shuman par. [0078] “implement the lighting control function”, par. [0083] “adjust the temperature in the conference room”).

Claim 4: Shuman and Bone teach the storage medium of Claim 3, wherein the set of job abstractions comprises an ambient abstraction, a particular one of the declarations corresponds to the ambient abstraction, and the job comprises maintaining a type of ambient condition according to the parameters of the particular declaration (see e.g. Shuman par. [0078] “implement the lighting control function”, par. [0083] “adjust the temperature in the conference room”).

Claim 5: Shuman and Bone teach the storage medium of Claim 4, wherein the type of ambient condition is one of a plurality of ambient condition types, the plurality of asset capability abstractions comprise a respective capability abstraction corresponding to each one of the plurality of ambient condition types (see e.g. Shuman par. [0078] “implement the lighting control function”, par. [0083] “adjust the temperature in the conference room”).

Claim 7: Shuman and Bone teach the storage medium of Claim 4, wherein the parameters comprise a value parameter to identify a level at which the corresponding ambient condition is to be maintained (Shuman par. [0079] “light sources 820-830 may be limited to an output of 80 lumens”).

Claim 8: Shuman and Bone teach the storage medium of Claim 7, wherein the parameters further comprise a location parameter identifying a location within a physical environment in which the corresponding ambient condition is to be maintained (Shuman par. [0083] “in the conference room 800”).

Claim 9: Shuman and Bone teach the storage medium of Claim 7, wherein the parameters further comprise a time parameter identifying a time window in which the corresponding ambient condition is to be maintained (Shuman par. [0065] “limited in … duration … at certain times”).

Claim 10: Shuman and Bone teach the storage medium of Claim 7, wherein the parameters further comprise a user parameter identifying one or more users for which the corresponding ambient condition is to be maintained (Shuman par. [0083] “registered to a user that prefers a room temperature of 68 degrees Fahrenheit”).

Claim 12: Shuman and Bone teach the storage medium of Claim 1, wherein the two or more asset capability abstractions comprise at least one sensor-type asset capability abstraction and at least one actuator-type asset capability abstraction (Shuman par. [0083] “the thermostat 855 may report … the current temperature … trigger … devices configured to implement a temperature control function”).

Claim 13: Shuman and Bone teach the storage medium of Claim 1, wherein the user input is received through a declarative programming tool (Bone par. [0605] “uses a Declarative approach”).

Claim 14: Shuman and Bone teach the storage medium of Claim 13, wherein the service logic comprises at least a portion of an Internet of Things (loT) application developed using the declarative programming tool (Bone par. [0636] “application developers”).

Claim 15: Shuman and Bone teach the storage medium of Claim 14, wherein the data is for use in launching instances of the loT application in any one of a plurality of environments using any one of a plurality of different sets of devices (Bone par. [0576] “An abstracted hierarchical model structure … can be used to address any device and/or functionalities”).

Claim 16: Shuman and Bone teach the storage medium of Claim 1, wherein the set of job abstractions comprises two or more job abstractions and the resulting loT application is capable of directing the system to perform a plurality of jobs corresponding to the two or more job abstractions (see e.g. Shuman par. [0078] “implement the lighting control function”, par. [0083] “adjust the temperature in the conference room”).

Claim 19: Shuman discloses a system comprising: 
one or more processor devices (e.g. par. [0023] “one or more processors”); 
one or more memory elements (e.g. par. [0023] “computer readable storage medium”); and 
receive a set of declarations, wherein each declaration in the set of declarations identifies a respective one of a plurality of ambient abstractions, each ambient abstraction is mapped to two or more asset capability abstractions in a plurality of 
determine a set of asset capability abstractions corresponding to the ambient abstractions identified in the set of declarations (par. [0072] “Using the attributes associated with the plurality of local IoT devices … determine a subset of the plurality of local IoT devices that can implement the desired function”); and 
generate program data, from the declarations, executable to implement a system comprising one or more devices with capabilities corresponding to capabilities represented by the set of asset capability abstractions, wherein the system is to perform the jobs defined in the set of declarations (par. [0073] “form an independent device group … implement the desired function”).

Shuman does not explicitly disclose a declarative programming tool to:
receive, through a user interface, a set of declarations, wherein each declaration in the set of declarations identifies a set of ambient abstractions.


receive a set of declarations (par. [0636] “application developers to map data queries onto relevant data structures”, par. [0639] “device manager 60 receives instructions or commands”) identifying a set of ambient abstractions (e.g. par. [0071] device capability … measure temperature, etc.”).

It would have been obvious at the time of filing to provide a declarative programming tool (Bone par. [0605] “uses a Declarative approach”) to receive a set of declarations (Shuman par. [0072] “identify a desired function”, Bone par. [0636] “a data queries”). Those of ordinary skill in the art would have been motivated to do so as a known means of specifying the job abstraction which would have eased development of the jobs (see e.g. Bone par. [0635] “make it easier for application developers”). 
Further, it would have, at least, been obvious to receive these declarations through a user interface as a known means of receiving user input which would have produced only the expected results (see e.g. Shuman par. [0034] “a user interface that can … receive input information to control or otherwise manage the attributes, activities, or other states”). 

Claim 20: Shuman and Bone teach the system of Claim 19, further comprising a system manager executable by one or more processor devices to: 
receive the program data generated by the declaration programming tool (Shuman par. [0072] “identify a desired function”, Bone par. [0605] “uses a Declarative approach”); 

determine that each of the plurality of assets corresponds to one or more of the set of asset capabilities (Shuman par. [0072] “Using the attributes associated with the plurality of local IoT devices … determine a subset of the plurality of local IoT devices that can implement the desired function”); and 
cause implementation of the jobs defined in the set of declarations using the plurality of assets (Shuman par. [0073] “form an independent device group … implement the desired function”).

Claim 23: Shuman and Bone teach the system of Claim 20, further comprising a gateway device to communicate with the one or more devices, wherein the system manager is implemented on the gateway device (Shuman par. [0040] “supervisor device 130 and the IoT super agent 140 may be, or reside on, the same device … may encapsulate gateway functionality 145”).

Claim 24: Shuman and Bone teach the system of Claim 20, wherein the system manager comprises the declarative programming tool (Bone par. [0605] “uses a Declarative approach”).

Claim 25: Shuman and Bone teach the system of Claim 19, wherein the parameters comprise: 

a time parameter identifying a time window in which the corresponding ambient condition is to be maintained (Shuman par. [0065] “limited in … duration … at certain times”).

Claims 6 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over US 2014/0241354 to Shuman et al. (Shuman) in view of US 2016/0234686 to Bone et al. (Bone) in view of US 2017/0005820 to Zimmerman et al. (Zimmerman).

Claim 6: Shuman and Bone teach the storage medium of Claim 5, wherein the plurality of ambient condition types comprise an illuminance (Shuman par. [0078] “lighting control function”), temperature (Shuman par. [0083] “adjust the temperature”), and the plurality of job abstractions comprises an illuminance ambient abstraction corresponding to the illuminance ambient condition type (Shuman par. [0078] “lighting control function”), a temperature ambient abstraction corresponding to the temperature ambient condition type (Shuman par. [0083] “adjust the temperature”).

Shuman and Bone do not explicitly teach the plurality of ambient condition types comprise humidity, and access, and the plurality of job abstractions comprises a humidity 

Zimmerman teaches ambient condition types comprise humidity, and access, and job abstractions comprises a humidity ambient abstraction corresponding to the humidity ambient condition type, and an access ambient abstraction corresponding to the access ambient condition type (par. [0053] “an environmental sensor … to measure … humidity … A security sensor and/or door lock opener may be included”). 

It would have been obvious at the time of filing to include humidity and access ambient condition types (Zimmerman par. [0053] “an environmental sensor … to measure … humidity … A security sensor and/or door lock opener may be included”). Those of ordinary skill in the art would have been motivated to do so “based on the particular application for which the IoT Device 101 is designed” (Zimmerman par. [0053]). Doing so would have produced only the expected results (i.e. sensing/controlling humidity and/or access). 

Claim 11: Shuman and Bone teach he storage medium of Claim 2, but do not explicitly teach wherein the declaration comprises a tuple.

Zimmerman teaches a declaration that comprises a tuple (e.g. par. [0209] “a first 1-byte field identifying the type of packet … a second 1-byte field containing a request ID … a 2-byte attribute ID field … “).

It would have been obvious at the time of filing to include a tuple in the declaration (e.g. Zimmerman par. [0209] “a first 1-byte field identifying the type of packet … a second 1-byte field containing a request ID … a 2-byte attribute ID field … “). Those of ordinary skill in the art would have been motivated to do so as a known means of conveying the information which would have produced only the expected results. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON D MITCHELL whose telephone number is (571)272-3728. The examiner can normally be reached Monday through Thursday 7:00am - 4:30pm and alternate Fridays 7:00am 3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lewis Bullock can be reached on (571)272-3759. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON D MITCHELL/Primary Examiner, Art Unit 2199